DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-12 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 19 and 20: 
The prior art does not teach or suggest a base station comprising: a PCB having a first to sixteenth layer; the PCB includes a coaxial plated through-hole (PTH) that includes a coaxial feedline and a plated region, the coaxial feedline is formed through the second to fifteenth layer, the plated region is formed through the third layer to a fourteenth layer and surrounding the coaxial feedline, a diameter of the coaxial PTH is 0.7 to 1mm, a diameter of the coaxial feedline is 0.15 to 0.2 mm, the fourth to thirteenth layers are made of a FR-4 material, the first to the third layers and the fourteenth to the sixteenth layers are made of a material having a dissipation factor lower than a dissipation factor of the FR-4 material; in combination with all other features claimed.
Regarding claims 3-4 and 6-12, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847